NUMBER 13-14-00448-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


ROLANDO ROMERO,                                                            Appellant,

                                          v.

THE STATE OF TEXAS,                                                         Appellee.


                    On appeal from the 94th District Court
                         of Nueces County, Texas.


                                      ORDER
            Before Justices Rodriguez, Benavides, and Perkes
                            Order Per Curiam

      This cause is before the Court on appellant’s unopposed motion to supplement the

reporter’s record. The reporter’s record in this cause was filed on November 10, 2014.

Appellant has advised this Court that the record does not contain the motion to suppress

evidence hearing conducted on or about June 5, 2014.
       When a relevant item has been omitted from the reporter’s record, the appellate

court may by letter direct the trial court clerk to prepare, certify, and file in the appellate

court a supplemental reporter’s record containing the omitted items. See TEX. R. APP. P.

34.6(d).   Accordingly, appellant’s motion to supplement the reporter’s record is

GRANTED.

       The court reporter of the 94th District Court of Nueces County is directed to prepare

a supplemental reporter’s record in this causes to include the motion to suppress

evidence hearing conducted on or about June 5, 2014. The supplemental record shall

be filed with this Court within 30 days from the date of this order.

       IT IS SO ORDERED.

                                                          PER CURIAM

Do not publish.
Tex. R. App. P. 47.2(b).

Delivered and filed the
21st day of November, 2014.




                                              2